Dismissed and Opinion filed September 12, 2002








Dismissed and Opinion filed September 12, 2002.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00870-CR
____________
 
RHONDA KAY UNZICKER, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 337th District Court
Harris County, Texas
Trial
Court Cause No. 897,658
 

 
M E M O R A N D U M  O
P I N I O N
After a guilty plea to a charge of possession of a controlled
substance, appellant was sentenced to three years deferred adjudication and
assessed a $250.00 fine on January 7, 2002. 
Appellant=s notice of appeal challenging her guilty plea was not filed
until August 8, 2002.




A defendant placed on deferred adjudication community
supervision may raise issues relating to the original plea proceeding only in
appeals taken when deferred adjudication community supervision is first
imposed.  Manual v. State, 994
S.W.2d 658, 661-61 (Tex. Crim. App. 1999). 
Pursuant to rule 26, a notice of appeal must be filed within thirty days
after sentence has been imposed or suspended when the defendant has not filed a
motion for new trial.  Tex. R. App. P. 26.2(a)(1).  A notice of appeal which complies with the
requirements of rule 26 is essential to vest the court of appeals with
jurisdiction.  See Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
See id.  Appellant=s notice of appeal was not filed
until August 8, 2002, approximately seven months after the trial court entered
the order placing appellant on deferred adjudication community
supervision.  
Thus, appellant=s notice of appeal is untimely, and
the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed September 12, 2002.
Panel consists of Justices Yates,
Anderson, and Frost. 
Do Not Publish ‑ Tex. R. App. P. 47.3(b).